Exhibit 10.15

 

REVOLVING LOAN PROMISSORY NOTE

 

$600,000

 

August 17, 2012

 

FOR VALUE RECEIVED, the undersigned, CSCC PROPERTY HOLDINGS, LLC, a Georgia
limited liability company, and CSCC NURSING, LLC, a Georgia limited liability
company (collectively, the “Maker”), “), hereby jointly and severally promise to
pay to the order of CONTEMPORARY HEALTHCARE FUND I, L.P., a Delaware limited
partnership (hereinafter, together with any subsequent holder of this Note, the
“Holder”) at its main office in the Borough of Shrewsbury, New Jersey, or at
such other address as the Holder may, from time to time, designate in writing,
the principal sum of Sic Hundred Thousand and no/100 Dollars ($600,000) (the
“Loan”) or, if less, the aggregate unpaid amount of all advances made under the
Loan pursuant to the Loan Agreement (hereinafter defined), and, together with
interest thereon as herein provided, such principal and interest to be payable
as follows:

 

A.            Beginning September 20, 2012 and on the 20th day of each
subsequent month until the Maturity Date, as defined below, if not sooner
prepaid, Maker shall pay to Holder without demand, payments of interest and
payments of principal in excess of the Borrowing Base as defined in the Loan
Agreement (the “Installment Payment”). The Installment Payment amount will be
calculated based upon an interest rate of nine percent (9%) per annum for the
term of the Loan (the “Note Rate”). Each monthly Installment Payment will be the
sum of:

 

(i)            the products of the Note Rate divided by 360 multiplied by the
daily outstanding principal balance of the Loan for the preceding monthly period
multiplied by thirty (30) days. Interest for partial period payments will be
calculated by multiplying the outstanding principal amount by the applicable per
annum rate, multiplying the product thereof by the actual days elapsed, and
dividing the product so obtained by 360; and

 

(ii)           the difference between the outstanding principal balance and the
Borrowing Base; should the outstanding principal balance be less than or equal
to the Borrowing Base this amount shall be zero (0).

 

B.            On August 20, 2015 (the “Maturity Date”), unless such date is
extended a provided for herein, if not sooner prepaid, Maker shall pay to Holder
without demand, the outstanding principal balance, together with all accrued and
unpaid interest, if any.

 

Each Installment Payment received shall be applied in the following order:

 

(i)            First, to accrued and unpaid interest at the Note Rate as part of
the Installment Payments;

 

--------------------------------------------------------------------------------


 

(ii)           Second, to any additional payments related to an Installment
Payment; and

 

(iii)          Third, to other principal amounts outstanding, subject to payment
of any Non-Use Fee, Monitoring Fee or Exit Fee due pursuant to the Loan
Agreement.

 

Provided Maker is not in arrears in Installment Payments, Maker may pay to
Holder, up to once monthly, a payment to be credited to the aggregate
outstanding principal amount of the Loan (“Principal Reduction Payment”).  For
the purposes of calculating interest on the Loan, the Principal Reduction
Payment will be credited to the aggregate outstanding amount of the Loan on the
date of receipt by the Holder.

 

Reference to the Loan Agreement between Maker and Holder of even date herewith,
as the same may hereafter be amended (as so amended, the “Loan Agreement”) is
hereby made for a statement of the rights of Holder and the obligations of
Maker, which Loan Agreement is incorporated herein by this reference, but
neither this reference to the Loan Agreement nor any provision thereof shall
affect or impair the absolute and unconditional obligation of Maker to pay the
outstanding principal and interest of this Note when due. Capitalized terms used
herein without definition shall have the meanings ascribed to such terms in the
Loan Agreement.

 

The principal and interest shall be payable in lawful money of the United States
which shall be legal tender for public and private debts at the time of
payment.  Maker may prepay the outstanding principal balance of this Note, or
any part thereof, only in accordance with the terms and conditions of the Loan
Agreement.

 

This Note is secured and guaranteed by the Loan Documents and the Collateral.

 

The outstanding principal sum evidenced by this Note, together with accrued
interest, shall become immediately due and payable at the option of the Holder
upon the occurrence of any Event of Default under the terms of the Loan
Agreement, which such “Events of Default” are incorporated herein by reference
as if set forth in full herein.

 

Notwithstanding other remedies available to the Holder, if any payment due
hereunder is not made on or before the tenth (10th) day after such payment
became due, Maker, in addition to the amount in default, will also pay to Holder
a late charge equal to five percent (5%) of the payment which is in default, but
not more than the maximum amount permitted by applicable law.  Notwithstanding
other remedies available to the Holder, if any payment due hereunder is not made
on or before the thirtieth (30th) day after such payment became due, Maker, in
addition to the amount in default, will also pay to Holder a total late charge
equal to five percent (5%) of the payment which is in default, but not more than
the maximum amount permitted by applicable law.  Thereafter, for each thirty
(30) days such payment or charge is not paid, Maker agrees to pay Holder an
additional late charge equal to five percent (5%) of the amount of such payment
or charge which has not been paid to Holder.

 

Upon an Event of Default the Note Rate shall be increased by five hundred (500)
basis points (such increased rate, the “Default Rate”), computed from the date
of the notice from Holder of the Event of Default as described in the Loan
Agreement, subject to Maker’s cure of such Event of Default within thirty (30)
days following notice from Holder of such Event of Default.  If such Event of
Default is not cured within such thirty (30) day period, the Note Rate

 

2

--------------------------------------------------------------------------------


 

shall remain at five hundred (500) basis points above the Note Rate computed
from the date of the notice from Holder of such Event of Default until the Event
of Default has been cured. The intent of such provision is that following an
Event of Default, and regardless of any intervening Events of Default until such
initial Event of Default is cured, the Note Rate shall be increased only one
time and, once cured, any succeeding Event of Default shall then again be
governed by the provisions of this paragraph. In the event (i) Maker cures such
Event of Default to the satisfaction of Holder in its sole discretion (which,
with respect to a payment Event of Default, shall mean solely repayment by the
Maker of amounts then due under this Note) and (ii) Holder elects not to
exercise any of its other remedies during such Event of Default, interest on the
Loan shall return to the Note Rate, all as more particularly described in the
Loan Agreement.

 

Maker will bear all taxes, fees and expenses (including actual attorneys’ fees
and expenses of counsel of Holder) in connection with this Note.  If, at any
time, a Default occurs or Holder becomes a party to any suit or proceeding in
order to protect its interests or its rights under this Note, or if Holder is
made a party to any suit or proceeding by virtue of this Note and as a result of
any of the foregoing, Holder employs counsel to advise or provide other
representation with respect to this Note, or to take any action in or with
respect to any suit or proceeding relating to this Note, then in any such
events, all of the actual attorneys’ fees arising from such services, including
attorneys’ fees for preparation of litigation and in any appellate or bankruptcy
proceedings, and any expenses, costs and charges relating thereto shall
constitute additional obligations of Maker to Holder payable on demand of
Holder.  Such amounts shall constitute a portion of the Loan Obligations, shall
be secured by the Collateral and shall bear interest at the Default Rate from
the date advanced until repaid.

 

With respect to the amounts due pursuant to this Note, each Maker waives the
following:

 

1.             All rights of exemption of property from levy or sale under
execution or other process for the collection of debts under the Constitution or
laws of the United States or any state thereof;

 

2.             Demand, presentment, protest, notice of dishonor, notice of
nonpayment, suit against any party, diligence in collection of this Note, and
all other requirements necessary to enforce this Note except for notices
expressly required by the Loan Documents; and

 

3.             Any further receipt by or acknowledgment of any collateral now or
hereafter deposited as security for the Loan.

 

In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest designated by applicable law, and in the event such
payment is inadvertently paid by Maker or inadvertently received by Holder, then
such excess sum shall be credited as a payment of principal, unless Maker elects
to have such excess sums refunded to Maker herewith.  It is the express intent
hereof that Maker not pay and Holder not receive, directly or indirectly,
interest in excess of that which may be legally paid by Maker under applicable
law.

 

Holder shall not by any act, delay, omission, or otherwise be deemed to have
waived any of its rights or remedies, and no waiver of any kind shall be valid
unless in writing and signed by

 

3

--------------------------------------------------------------------------------


 

Holder. All rights and remedies of Holder under the terms of this Note and
applicable statutes or rules of law shall be cumulative, and may be exercised
successively or concurrently.  Each Maker agrees that there are no defenses,
equities or setoffs with respect to the obligations set forth herein, and to the
extent any such defenses, equities, or setoffs may exist, the same are hereby
expressly released, forgiven, waived and forever discharged.  The obligations of
each Maker hereunder shall be binding upon and enforceable against each Maker
and its successors and assigns.

 

Any provisions of this Note which may be unenforceable or invalid under any law
shall be ineffective to the extent of such unenforceability or invalidity
without affecting the enforceability or validity of any other provision hereof.

 

All obligations of each Maker hereunder shall be joint and several.

 

Holder may, at its option, release any Collateral given to secure the
indebtedness evidenced hereby or may release any Guarantor of the indebtedness
evidenced hereby, and no such release shall impair the obligations of any Maker
to Holder.

 

IN ANY SUIT UPON THIS NOTE THE VALIDITY, INTERPRETATION, ENFORCEMENT, AND EFFECT
OF THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW JERSEY.  THE HOLDER’S PRINCIPAL PLACE OF BUSINESS IS LOCATED IN
THE STATE OF NEW JERSEY, AND THE MAKER AGREES THAT THIS NOTE SHALL BE HELD BY
HOLDER AT SUCH PRINCIPAL PLACE OF BUSINESS, AND THE HOLDING OF THIS NOTE BY
HOLDER THEREAT SHALL CONSTITUTE SUFFICIENT MINIMUM CONTACTS OF MAKER WITH THE
STATE OF NEW JERSEY FOR THE PURPOSE OF CONFERRING JURISDICTION UPON THE FEDERAL
AND STATE COURTS PRESIDING IN SUCH STATE AND THE COUNTY OF HOLDER’S PRINCIPAL
PLACE OF BUSINESS.  MAKER CONSENTS THAT ANY LEGAL ACTION OR PROCEEDING ARISING
HEREUNDER MAY BE BROUGHT IN THE FEDERAL AND STATE COURTS PRESIDING IN SUCH
COUNTY AND STATE AND ASSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF ANY
SUCH COURT IN ANY ACTION OR PROCEEDING INVOLVING THIS NOTE.  NOTHING HEREIN
SHALL LIMIT THE JURISDICTION OF ANY OTHER COURT.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, MAKER, AND BY ACCEPTANCE OF THIS
NOTE, HOLDER, HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM,
COUNTERCLAIM, SETOFF, DEMAND, ACTION, OR CAUSE OF ACTION (A) ARISING OUT OF OR
IN ANY WAY PERTAINING OR RELATING TO THIS NOTE OR ANY OF THE LOAN DOCUMENTS, OR
(B) IN ANY WAY CONNECTED WITH OR PERTAINING OR RELATED TO OR INCIDENTAL TO ANY
DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS NOTE OR THE LOAN DOCUMENTS,
OR IN CONNECTION WITH THE TRANSACTIONS RELATED THERETO OR CONTEMPLATED THEREBY
OR THE EXERCISE OF EITHER PARTY’S RIGHTS AND REMEDIES THEREUNDER, IN ALL OF THE
FOREGOING CASES WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE.

 

4

--------------------------------------------------------------------------------


 

EACH MAKER  AND HOLDER AGREES THAT MAKERS AND HOLDER  MAY FILE A COPY OF THIS
WAIVER WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND
BARGAINED-FOR AGREEMENT OF MAKER AND HOLDER IRREVOCABLY TO WAIVE ITS RIGHT TO
TRIAL BY JURY, AND THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY DISPUTE
OR CONTROVERSY WHATSOEVER BETWEEN MAKER AND HOLDER SHALL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

Signatures appear on following page

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Maker has caused this instrument to be properly
executed and delivered as of the day and year first above written.

 

 

MAKER:

 

 

 

 

CSCC PROPERTY HOLDINGS, LLC, a Georgia limited liability company

 

 

 

 

By:

/s/ Christopher F. Brogdon

 

Name:

Christopher F. Brogdon

 

Title:

Manager

 

 

 

 

CSCC NURSING, LLC, a Georgia limited liability company

 

 

 

 

By:

/s/ Christopher F. Brogdon

 

Name:

Christopher F. Brogdon

 

Title:

Manager

 

SIGNATURE PAGE TO PROMISSORY NOTE — ADCARE - AR

 

--------------------------------------------------------------------------------